—In an action, inter alia, for a judgment declaring the defendant in breach of a contract for the sale of real property, the defendant appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Queens County (Leviss, J.), dated November 4,1992, as, after a nonjury trial, discharged the recorded mortgage.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Contrary to the defendant’s contention, the statements contained in the plaintiff’s "petition” were sufficiently particular to provide the court and the defendant with notice of the transactions or occurrences to be proved at the trial, and supported the material elements of a cause of action alleging the breach of a real estate contract (see, CPLR 3013). Further, a substantial right of the defendant was not prejudiced by the trial court’s insistence that the matter proceed to trial as an action to recover damages for a breach of a real estate contract (see, CPLR 3026). Lawrence, J. P., O’Brien, Copertino and Friedmann, JJ., concur.